     .          Case 4:19-mj-07536-N/A-JR Document 1 Filed 09/04/19 Page 1 of 3
,i
                                                                          .. -   .... /
           1     MICHAEL G. BAILEY                                                        FILED
                                                                                          RECEIVED
                                                                                                     - - LODGED
                                                                                                         COPY
                 First Assistant United States Attorney
          2    · District of Arizona         .
                 JASMINE N. LITTLE                                                        SEP - 4 2019
          3      Special Assistant United States Attorney
                 ATTN: ATZS-JAE (CPT Jasmine Little)
          4      Fort Huachuca, AZ 85613-7025                                        CLERK U S DISTRICT COURT
                                                                                       DISTRICT OF ARIZONA
                 Email: jasmine.n.little.mil@mail.mil                BY
                                                                                                             DEPUTY
          5      Phone: (520) 533-0580
                 Attorneys for Plaintiff
          6
                                     IN THE UNITED STATES DISTRICT COURT
          7
                                            FOR THE DISTRICT OF ARIZONA
           8
                                                                   \q--o1'53w~-
          9                                                              INFORMAT1ON
                                                                      (Class B Misdemeanors)
         -10
                                                             A.R.S. § 28-1381.A.l. Impaired to the
         11     United States of America,                   ·Slightest Degree (Class B)
         12                   Plaintiff,                     A.R.S. § 28-1381.A.2. Driving or Actual
                                                             Physical Control With an Alcohol
         13     vs.                                          Concentration of 0.08 or More Within
                                                             Two Hours of Driving (Class B)
         14     Cory Marshall Wright,
                                                             A.R.S. § 28-1382.A.l. BAC of0.15 to
         15                   Defendant.                     0.19 (Class B)              .
         16                                                  A.R.S. § 28-1382.A.2. Super Extreme
                                                             DUI With BAC of .20 or More (Class B)
         17
         18                                              COUNT! ·

         19                     A.R.S. § 28-1381.A.1. Impaired to the Slightest Degree
         20            On or about 17 March 2019, on Fort Huachuca, a federal military reservation within
         21     the District of Arizona~ a place within the special maritime and t~rritorial jurisdiction of
         22     the United States and on land acquired for-the use of the United States and under its
         23     exclusive jurisdiction, the defendant did drive or was in physical control of a vehicle while
         24     under the influence of intoxicating liquor at the time of driving or being in actual physical
         25     control of a vehicle, in violation of A.R.S. § 28-1381.A.l, an Arizona Class One
         26     Misdemeanor, as assimilated by the Federal Assimilative Crimes Act, 18 U;S.C. §;§ 7 and
         27     13, a Federal Class B Misdemeanor.
         28
    •        Case 4:19-mj-07536-N/A-JR Document 1 Filed 09/04/19 Page 2 of 3
;

;


         1                                              COUNT II·
         2   A.R.S. § 28-1381.A.2. Driving or Actual Physical Control With an Alcohol
         3   Concentration of 0.08 or More Within Two Hours of Driving
         4          On or about 17 March 2019, on Fort Huachuca, a federal military reservation within
         5   the District of Arizona, a place within the special maritime and territorial jurisdiction of
         6   the United States and on land acquired for the use of the United States and under its
                                                    '                                   j
         7   exclusive jurisdiction, the defendant did drive or was in actual physical control of a vehicle
        ,8   while having an alcohol.concentration of 0.08 or more within two hours of driving or being
         9   in actual physical control of the vehicle, and the alcohol concentration resulted from
        10   alcohol consumed either before or while driving or being in actual physical control of the
        11   vehicle, in violation of A.R.S. § 28-1381.A.2, an Arizona Class One Misdemeanor, as
        12   assimilated by the Federal Assimilative Crimes Act, 18 U.S.C. §§ 7 and 13, a Federal Class
        13   B Misdemeanor.
        14                                              COUNT III                (




        15                           A.R.S. § 28-1382.A.1. BAC of 0.15 to 0.19
        16          On or about 17 March 2019, on Fort Huachuca, a federal military reservation within
        17   the District of Arizona, a place within the special maritime and territorial jurisdiction of
        18   the United States and on land acquired for the use of the United States and under its
        19   exclusive jurisdiction, the defendant did drive or was in actual physicai control of a vehicle
        20   while having an alcohol concentration of 0.15 but less than 0.20 within two hours of driving
        21   or b_eing in actual physical control of the vehicle, and the alcohol concentration resulted
        22   from alcohol consumed either before or while driving or being in actual physical control
        23   of the vehicle, in violation of A.R.S. § 28-1382.A.1, an Arizona Class One Misdemeanor,
        24   as assimilated by the Federal Assimilative Crimes Act, 18 U.S.C. §§ 7 and 13, a Federal
        25   Class B Misdemeanor.
        26
        27
        28
                                                          -2-
    •        Case 4:19-mj-07536-N/A-JR Document 1 Filed 09/04/19 Page 3 of 3
,

         1                                           COUNT IV
         2           A.R.S. § 28-1382.A.2. Super Extreme DUI With BAC of 0.20 or More
         3          On or about 17 March 2019, on Fort Huachuca, a federal military reservation within
         4   the District of Arizona, a place within the special maritime and territorial jurisdiction of ·
         5   the United States and on land acquired for the use of the United States and under its
         6   exclusive jurisdiction, the defendant did drive or was in actual physical control of a vehicle
         7   while having an alcohol concentration of 0.20 or more within two hours of driying or being
         8   in actual physical control of the vehicle, and the alcohol concentration resulted from
         9   alcohol consumed either before or while driving or being in actual physical control of the
        10   vehicle, in violation of A.R.S. § 28-1382.A.2, an Arizona Class One Misdemeanor, as
        11   assimilated by the Federal Assimilative Crimes Act, 18 U.S.C. §§ 7 and 13, a Federal Class
        12   B Misdemeanor.
        13
        14          Respectfully submitted this 4th day of September, 2019.
        15
        16                                                   MICHAEL G. BAILEY
                                                             First Assistant U.S. Attorney
        17                                                   District of Arizona

        18
        19
        20
                                                             Special Assistant U.S. Attorney
        21
        22
        23
        24
        25
        26
        27
        28
                                                          -3-
